                         Case 20-15363-SMG          Doc 68     Filed 11/20/20     Page 1 of 2




         ORDERED in the Southern District of Florida on November 19, 2020.




                                                              Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                            www.flsb.uscourts.gov


         In re:                                                      Case No: 20-15363-SMG
                                                                     Chapter 13
        LINDA GIACCIO

                  Debtor(s)                    /
                       ORDER GRANTING INTERESTED PARTY MAHENDRA PATEL’S
                            MOTION FOR RELIEF FROM AUTOMATIC STAY

                   THIS CASE came to be heard on November 12, 2020 at 1:00 PM on the Interested Parties,

         Mahendra and Kashmira Patel’s Motion for Relief from Automatic Stay (DE 47; the “Motion”).

         Based upon the Interested Party’s assertions made in support of the Motion, without objection, and

         having considered the record in this case, and being duly advised in the premises, it is:

                   ORDERED AND ADJUDGED:

                  1.      The Motion is GRANTED.

                  2.      The Automatic Stay under 11. U.S.C. § 362(d) is hereby immediately lifted as to the

                  Interested Parties, Mahendra and Kashmira Patel, such that they may take any and all

                  necessary steps to exercise any and all rights they may have as to the property located at 610
                Case 20-15363-SMG        Doc 68     Filed 11/20/20    Page 2 of 2



       Littlecroft Rd., Upper Darby, PA 19082.

       3.       The 14-day stay imposed by Fed. R. Bankr. P. 4001(a)(3) is hereby waived.




                                              ###

Submitted By:

EDWARD M. SHAHADY, P.A. Attorney for Interested Parties, 7900 Peters Road., Ste. B-200,
Fort Lauderdale, FL 33324, (954) 442-1000


Attorney Edward M. Shahady is directed to serve a conformed copy of this Order on all
interested parties immediately upon receipt hereof and to file a certificate of service.
